                                                                                1   Andrew F. Pierce (State Bar No. 101889)
                                                                                    PIERCE & SHEARER LLP
                                                                                2   Woodside Corporate Center
                                                                                    2055 Woodside Road, Suite 110
                                                                                3   Redwood City, CA 94061-3366
                                                                                    Phone: (650) 843-1900
                                                                                4   Fax: (650) 843-1999
                                                                                    Email: apierce@pierceshearer.com
                                                                                5
                                                                                    Attorneys for Petitioners
                                                                                6
                                                                                7                        IN THE UNITED STATES DISTRICT COURT
                                                                                8                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                9
                                                                               10    In Re Application of HARVEY SIN WAI             Misc. Case No. 18-mc-80183-TSH
                                                                                     LEE
                                                                               11                                                    [PROPOSED] DISCOVERY ORDER
                                                                                                            Petitioner               PURSUANT TO 28 U.S.C. § 1782 IN AID
                                                                               12                                                    OF FOREIGN PROCEEDING
                       2055 Woodside Road, Suite 110, Redwood City, CA 94061




                                                                               13
                             Phone: (650) 843-1900 Fax: (650) 843-1999
PIERCE & SHEARER LLP




                                                                               14
                                                                               15          The Court, having reviewed Petitioners’ application for discovery pursuant to
                                                                               16   28 U.S.C. 1782(a), the supporting Declarations of Andrew F. Pierce, Harvey Sin Wai Lee and
                                                                               17   Cheng Siu Hang, and the exhibits thereto, and good cause appearing, hereby GRANTS the
                                                                               18   application and ORDERS as follows:
                                                                               19          IT IS ORDERED THAT:
                                                                               20          1.      Petitioners may serve Respondents Shiu Ming Lee and Jinten Lee with
                                                                               21   Petitioners’ proposed subpoenas (attached hereto as Exhibits 1 and 2) submitted by Petitioner
                                                                               22   and received by the Court on October 17, 2018.
                                                                               23          2.      This Order, the subpoenas, and any resulting discovery shall be governed by
                                                                               24   the Federal Rules of Civil Procedure.
                                                                               25          IT IS SO ORDERED.
                                                                               26   Dated: October 24, 2018                               ______________________________
                                                                               27                                                          THOMAS S. HIXSON
                                                                                                                                           United States Magistrate Judge
                                                                               28

                                                                                                                                  1
                                                                                    [PROPOSED] DISCOVERY ORDER PURSUANT TO
                                                                                    28 U.S.C. § 1782 IN AID OF FOREIGN PROCEEDING                       Case No. 18-mc-80183-TSH
